Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously pending and subject to a Non-Final office action dated 08/30/2021. In the response filed 11/11/2021 claims 1-3, 6-7, 10, 12, 15-16, 18, 19 & 20 were amended. Claims 1-20 are currently pending and subject to the final action below. 
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Response to Arguments
Applicant’s remarks, concerning the previous objections to the drawings have been fully considered and are found persuasive as the applicant has supplied updated drawings to overcome the rejection. 

Applicant’s remarks, concerning the previous objections to the specification have been fully considered but are not found persuasive as the applicant’s updated specification has failed 

Applicant’s remarks, concerning the previous rejection of claims 16 & 18 under 35 U.S.C. 112 have been fully considered and are found persuasive as the applicant has amended the claims to overcome the rejection. 

Applicant’s remarks, concerning the previous rejection of claims 1-20 under 35 U.S.C. 102 have been fully considered but are not found persuasive; and are further moot in view of the amended 35 U.S.C. 102 rejection below. 
In page 12 of the remarks the applicant states with regard to claim 1 that Walker generally and Walker paragraph [0142] specifically, “fails to teach modifying the measurements of the sensors based on a combination representative of the state of the system.”  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Further paragraph 0142 of Walker does teach the limitation, “and modifying raw data collected by the first sensor based on the combination.”. Paragraph [0142] of Walker states “More particularly the first and second results indicate expected values of the environmental parameters, and each sensor coupler decides whether, and how, to incorporate the measurements of sensors into the first processing in dependence on the degree of conformity of the measurements with the expected values. The sensor coupler may calibrate or decommission or replace sensors determined to be unreliable on the basis of the expected values.”. The applicant’s specification in paragraph [0017] states “The system may identify sensors and parameters that may be modified in a raw data filtering process based on accuracy of corrected model predictions.”. Calibrating a sensor as taught by Walker is a modification of sensors and parameters as recited in the specification. The sensor coupler’s incorporation of the measurements shows that the calibration is based on the combination representative of the state of the physical system. 

Specification
The disclosure is objected to because of the following informalities: 
In [0061] line 18, “network 525” should likely read “network 625” because 525 is not in drawings.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 1 recites the limitation “and modifying raw data collected by the first sensor based on the combination.” There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not recite “a combination”, however claim 1 does recite “to produce a combination representative of a state of the physical system;”. An amendment to make clear that “the combination” in the limitation “and modifying raw data collected by the first sensor based on the combination.” and the “a combination” from the limitation “a combination representative of a state of the physical system;” are the same combination is recommended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al (2016/0142160) hereinafter Walker.
Regarding claim 1.
Walker distinctly discloses:
“A method of assessing a state of a physical system, the method comprising:” (see generally [0142]):

“generating a model prediction using a calibrated model of a physical system;” (sensor coupler performs first processing to obtain first result, [0142] lines 9-10; first result includes at least one expected value of an environmental parameter, [0142] lines 18-19; first result may be based on sensors calibrated in calibration mode [0142] line 23);

“determining, at a first sensor of a plurality of sensors connected to a routing node, an uncertainty quantification of the first sensor by:” (plurality of sensor clusters in communication with calibrator coordinator, [0142] lines 3-6; uncertainty may be 

“collecting, at the first sensor, a set of raw data;” (As shown, the sensors supply their raw sensor values at each predetermined time interval of operation in the network, [0142])

“and during a filtering process and upon determining that a data point in the set of raw data does not meet a predefined parameter,” (sensor coupler decides whether to incorporate measurements of sensors, [0142], meaning some sensor measurements can be filtered out; “a procedure for identifying whether the measurement lies outside of an expected range can be performed.” [0133])

“estimating an uncertainty of the data point,” (sensor coupler determines how to incorporate measurements in first process, determination dependent on the “degree of conformity” of measurements with expected values, [0142] line 22; uncertainty may be defined as degree of conformity or acceptable range of measurements, [0134] lines 5-7)

“combining the model prediction and the uncertainty quantification to produce a combination representative of a state of the physical system;” (“Then, in the update phase, the next measurement is input and the estimates are updated using a weighted average, with more weight being given to estimates with higher certainty. Being recursive, this technique requires only the present input measurement and the previously calculated state including its uncertainty.” [0011])

“outputting the state of the physical system;” (sensor coupler, not the calibrator coordinator, determines what measurements to include in the first processing, [0142] line 21; which ultimately includes outputting expected values of the environmental parameters, [0142] line 19).

“and modifying raw data collected by the first sensor based on the combination.” (“More particularly the first and second results indicate expected values of the environmental parameters, and each sensor coupler decides whether, and how, to incorporate the measurements of sensors into the first processing in dependence on the degree of conformity of the measurements with the expected values. The sensor coupler may calibrate or decommission or replace sensors determined to be unreliable on the basis of the expected values.” [0142])

Regarding claim 2, Walters teaches the method of claim 1 as above.
Walters further discloses:
“further comprising reporting, the uncertainty quantification in real time by the plurality of sensors.” (forward information extracted or generated, [0142] lines 10-12; which includes degree of conformity, [0142] line 22; process preferably done at time intervals in real-time, [0117] line 17).

Walters further discloses:
“further comprising determining at the first sensor the uncertainty quantification in real time using the set of raw data and a data filtering process.” (sensor coupler decides whether to incorporate measurements of sensors, [0142] lines 20-21; meaning some sensor measurements can be filtered out; process preferably done at time intervals in real-time, [0117] line 17).

Regarding claim 4, Walters teaches the method of claim 1 as above.
Walters further discloses:
“wherein outputting the state of the physical system further comprises outputting a corrected model prediction.” (first time the first processing is performed would be uncorrected prediction/estimate, [0142] line 9; corrected prediction happens after assessing first and second results to decide how to incorporate measurements in first processing, [0142] lines 16-21).

Regarding claim 5, Walters teaches the method of claim 4 as above.
Walters further discloses:
“further comprising modifying executing at the first sensor based on an accuracy of the corrected model prediction.” (sensor coupler may modify execution by calibrating, decommissioning or replacing sensors, [0142] lines 23-25).


Walters further discloses:
“further comprising modifying a parameter based on the accuracy of the corrected model prediction, wherein the parameter is a covariance calculation used in assimilating the measured raw data.”  (sensor coupler may modify execution by calibrating, decommissioning or replacing sensors, [0142] lines 23-25; this decision is based on the second result which includes the Kalman filtering technique, [0049] lines 1-4; and the Kalman filtering technique includes calculating covariance of system, [0011] lines 9-10).

Regarding claim 7, Walters teaches the method of claim 6 as above.
Walters further discloses:
“further comprising optimizing a set of parameters of a data filtering process at a sensor level.” (sensor coupler may modify parameters by calibrating sensors, [0142] lines 23-25; calibration is automated by performing a series of ticks and either deactivating or reactivating into measurement mode based on number of successes or failures, [0137] lines 1-13).

Regarding claim 8, Walters teaches the method of claim 1 as above.
Walters further discloses:
“wherein the physical system comprises natural forces of at least one of: a geographical region,” (measuring meteorological variables for local usage, [0150] line 5)
 “a water system,” (drainage system, [0150] line 2) “a gravitational system, a thermal system, and a wind system.” 

Regarding claim 9, Walters teaches the method of claim 1 as above.
Walters further discloses:
“performing type selection” (sensor coupler decides how to employ first and second results, [0142] line 16; and first and second result use different filtering techniques, [0048] lines 5-7), “and parameter setting of a filtering mechanism” (determining which sensor measurements to use, [0142] lines 20-21), “using system feedback” ([0142] line 15).

Regarding claim 10.
Walters distinctly discloses:
“A system comprising:” (see generally, [0142])

“a calibrated model of a physical system configured to generate a model prediction;” (sensor coupler performs first processing to obtain first result, [0142] lines 9-10; first result includes at least one expected value of an environmental parameter, [0142] lines 18-19; first result may be based on sensors calibrated in calibration mode [0142] line 23);

“first sensor of a plurality of sensors connected to a routing node, the first sensor configured to:” (plurality of sensor clusters in communication with calibrator coordinator, [0142] lines 3-6)

“determine an uncertainty quantification of the first sensor by:” (uncertainty may be defined as degree of conformity or acceptable range of measurements, [0142]; [0134] lines 5-7)

“collecting a set of raw data;” (As shown, the sensors supply their raw sensor values at each predetermined time interval of operation in the network, [0142])

“and during a filtering process and upon determining that a data point in the set of raw data does not meet a predefined parameter,” (sensor coupler decides whether to incorporate measurements of sensors, [0142], meaning some sensor measurements can be filtered out; “a procedure for identifying whether the measurement lies outside of an expected range can be performed.” [0133])

“estimating an uncertainty of the data point,” (sensor coupler determines how to incorporate measurements in first process, determination dependent on the “degree of conformity” of measurements with expected values, [0142] line 22; uncertainty may be defined as degree of conformity or acceptable range of measurements, [0134] lines 5-7)

“combine the model prediction and the uncertainty quantification to produce a combination representative of a state of the physical system;” (“Then, in the update phase, the next measurement is input and the estimates are updated using a weighted average, with more weight being given to estimates with higher certainty. Being recursive, this technique requires only the present input measurement and the previously calculated state including its uncertainty.” [0011])

“output the state of the physical system;” (sensor coupler, not the calibrator coordinator, determines what measurements to include in the first processing, [0142] line 21; which ultimately includes outputting expected values of the environmental parameters, [0142] line 19).

“and modify raw data collected by the first sensor based on the combination.” (“More particularly the first and second results indicate expected values of the environmental parameters, and each sensor coupler decides whether, and how, to incorporate the measurements of sensors into the first processing in dependence on the degree of conformity of the measurements with the expected values. The sensor coupler may calibrate or decommission or replace sensors determined to be unreliable on the basis of the expected values.” [0142])




Walters further discloses:
“wherein the plurality of sensors are configured to report in real time.” (forward information extracted or generated, [0142] lines 10-12; which includes degree of conformity, [0142] line 22; process preferably done at time intervals in real-time, [0117] line 17).

Regarding claim 12, Walters discloses the method of claim 10 as above.
Walters further discloses:
“wherein the uncertainty quantification is determined in real time using the set of raw data and a data filtering process.” (sensor coupler decides whether to incorporate measurements of sensors, [0142] lines 20-21; meaning some sensor measurements can be filtered out; process preferably done at time intervals in real-time, [0117] line 17).

Regarding claim 13, Walters discloses the method of claim 10 as above.
Walters further discloses:
“wherein the outputted state of the physical system is a corrected model prediction.” (first time the first processing is performed would be uncorrected prediction/estimate, [0142] line 9; corrected prediction happens after assessing first and second results to decide how to incorporate measurements in first processing, [0142] lines 16-21).



Walters further discloses:
“wherein execution at the first sensor is modified based on an accuracy of the corrected model prediction.” (sensor coupler may modify execution by calibrating, decommissioning or replacing sensors, [0142] lines 23-25).

Regarding claim 15, Walters discloses the method of claim 13 as above.
Walters further discloses:
“The system of claim 13, wherein a parameter is modified based on the accuracy of corrected model prediction, wherein the parameter is a covariance calculation used in assimilating the raw data.” (sensor coupler may modify execution by calibrating, decommissioning or replacing sensors, [0142] lines 23-25; this decision is based on the second result which includes the Kalman filtering technique, [0049] lines 1-4; and the Kalman filtering technique includes calculating covariance of system, [0011] lines 9-10).

Regarding claim 16, Walters discloses the method of claim 15 as above.
Walters further discloses:
“further comprising a data filtering process, wherein a set of parameters are optimized at a sensor level” (sensor coupler may modify parameters by calibrating sensors, [0142] lines 23-25; calibration is automated by performing a series of ticks and either deactivating or reactivating into measurement mode based on number of successes or failures, [0137] lines 1-13).


Regarding claim 17, Walters discloses the method of claim 10 as above. 
Walters further discloses:
“wherein the physical system comprises natural forces of at least one of: a geographical region, (measuring meteorological variables for local usage, [0150] line 5),
 a water system, (drainage system, [0150] line 2), a gravitational system, a thermal system, and a wind system.”

Regarding claim 18, Walters discloses the method of claim 10 as above. 
Walters further discloses:
“wherein (sensor coupler determines what measurements to include in the first processing, [0142] line 21).

Regarding claim 19.
Walters distinctly discloses:
With respect to claim 19, Walker distinctly discloses: 
“A computer program product for assessing a state of a physical system, the computer program product comprising:” (see generally, [0142]; computer readable instructions, [0069])

“a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to:” (computer readable instructions, which when executed by processors perform any method above, [0069]; computer instructions stored on computer readable recording media, [0070]): 

“generate a model prediction using a calibrated model of a physical system;” (sensor coupler performs first processing to obtain first result, [0142] lines 9-10; first result includes at least one expected value of an environmental parameter, [0142] lines 18-19; first result may be based on sensors calibrated in calibration mode [0142] line 23)

“determine, at a first sensor of a plurality of sensors connected to a routing node, an uncertainty quantification of the first sensor by:” (plurality of sensor clusters in communication with calibrator coordinator, [0142] lines 3-6; uncertainty may be defined as degree of conformity or acceptable range of measurements, [0142]; [0134] lines 5-7)

“collecting, at the first sensor, a set of raw data;” (As shown, the sensors supply their raw sensor values at each predetermined time interval of operation in the network, [0142])

“and during a filtering process and upon determining that a data point in the set of raw data does not meet a predefined parameter,” (sensor coupler decides whether to incorporate measurements of sensors, [0142], meaning some sensor measurements can be filtered out; “a procedure for identifying whether the measurement lies outside of an expected range can be performed.” [0133])

“estimating an uncertainty of the data point,” (sensor coupler determines how to incorporate measurements in first process, determination dependent on the “degree of conformity” of measurements with expected values, [0142] line 22; uncertainty may be defined as degree of conformity or acceptable range of measurements, [0134] lines 5-7)

“combine the model prediction and the uncertainty quantification to produce a combination representative of a state of the physical system;” (“Then, in the update phase, the next measurement is input and the estimates are updated using a weighted average, with more weight being given to estimates with higher certainty. Being recursive, this technique requires only the present input measurement and the previously calculated state including its uncertainty.” [0011])

“output the state of the physical system;” (sensor coupler, not the calibrator coordinator, determines what measurements to include in the first processing, [0142] line 21; which ultimately includes outputting expected values of the environmental parameters, [0142] line 19).
“and modify raw data collected by the first sensor based on the combination.” (“More particularly the first and second results indicate expected values of the environmental parameters, and each sensor coupler decides whether, and how, to incorporate the measurements of sensors into the first processing in dependence on the degree of conformity of the measurements with the expected values. The sensor coupler may calibrate or decommission or replace sensors determined to be unreliable on the basis of the expected values.” [0142])

Regarding claim 20, Walters discloses the method of claim 19 as above. 
Walters further discloses:
“wherein the computer-readable program code is further executable to determine the uncertainty quantification in real time using the set of raw data and a data filtering process.” (sensor coupler decides whether to incorporate measurements of sensors, [0142] lines 20-21; meaning some sensor measurements can be filtered out; process preferably done at time intervals in real-time, [0117] line 17).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Asija whose telephone number is (571)272-4857. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/J.A./Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148